Petition for a year's allowance to a widow and her family out of the personal estate of her deceased intestate husband. It states that the husband died in September, 1844, leaving a widow and two infant daughters; that the widow died intestate in November following; and that at December Term, 1844, of the county court, administration of the estate of the husband was granted to the defendant, and at the same term administration of the estate of the widow was granted to one of the plaintiffs. The petition was filed at the same term by the widow's administrator and by the two daughters, jointly, for the year's allowance of the widow. Upon demurrer, the petition was dismissed by the county court, but the petitioners appealed, and in the Superior Court that was reversed and a decree was made that the petitioners recover a year's allowance as prayed for, to be laid off and allotted out of the said Amos Kimball's estate, according to their respective rights; and commissioners were appointed to lay it off. From that decision, the husband's administrator appealed.
Until Cox v. Brown, ante, 194, was brought up, at the last term, we had never heard that anybody supposed that        (419) if a widow died her creditors or children were entitled to claim out of the husband's estate as much as would have supported her for a year if she had lived. It seemed to us to be a complete perversion of the act, which makes the provision for the temporary maintenance of the widow and her family. There is no necessity for any such construction; and, indeed, it is opposed to the plain purpose of the Legislature. For until administration, that is, up to the next court after the husband's death, the widow is expressly authorized to take possession of the whole estate, and use as much of it as she may need for herself and family; and, after administration, a summary remedy is given to her for an allowance for a year, provided she apply for it immediately. All this shows that the purpose was to make provision for the pressing wants of the widow, personally, and to enable her, at that mournful juncture, to keep her family about her for a short season, and prevent the necessity of scattering her children abroad, until time were allowed for selecting suitable situations for them. That was the sole object of the law, and not to give to the widow an additional interest in the personal estate of the husband, in the nature of a distributive share, transmissible to her executor. It is true that by the allotment to her the property in the things necessarily vests in the widow, and that it will not be divested by her not consuming them, or dying within the year. But it requires the allotment to have that effect; and, until it be made, she has no just right, that can pass to her representatives; for the law did not intend to provide for her creditors or next of kin against those of the husband. Still less can the children claim through their mother. For, if she have any right, it must go to her executor or administrator, and not directly to her children; for, as children, they would be entitled to distribution of the mother's estate after payment of her debts, and no provision is made for a widow's children against her creditors. As children of the deceased husband they cannot claim; for they are included in the act only under the general name of the "widow's family." Indeed there can be no reason why the infant children of one intestate      (420) father should not be provided for against his creditors as well as those of another; and it could not be meant that their right should depend on the accidental circumstance of their father's leaving or not leaving a widow, or her claiming or not claiming the allowance. Besides, the act gives the same right to a year's allowance to a widow who dissents from her husband's will; and this shows clearly that the children can have no distinct right in the allowance. For, if the gifts in the will be to the children, as they generally are, it is idle to make to them an allowance out of their own estate; and if they be to strangers, it is a *Page 298 
plain violence to the legislative intention to defeat the gifts of the will, pro tanto and transfer the property to the testator's children, because the widow dissents from the provision made for her. Indeed, the impossibility of supporting the construction, insisted on for the plaintiffs, is clear from the inability of the judge of the Superior Court to designate the several interests of the widow's administrator and of the children in the event that has happened. The decree is that the allowance shall be allotted to those parties "according to their respective rights." The statute gives no rule upon that point; and as no such determination could be made, it is proof that they have no such rights at all.
The judgment of the Superior Court must, therefore, be reversed and that of the county court affirmed, with costs in this court and in both courts below.
PER CURIAM.                     Reversed and judgment for defendant.
Cited: Dunn, ex parte, 63 N.C. 138; Simpson v. Cureton, 97 N.C. 116;In re Hayes, 112 N.C. 78; In re Stewart, 140 N.C. 30.
(421)